UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA AYE FILED: | \2 (z] (4
y. No. 17-cr-554 (RJS)
ORDER
VALENTINA STEEN,
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the December 6, 2019 status conference shall take
place in Courtroom 20C of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, New York, 10007.

SO ORDERED.

Dated: December 2, 2019 s
New York, New York
CHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
